DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6, 13, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim:  “one or more adjustable standoffs, wherein an adjustable standoff of the one or more adjustable standoffs comprises a first end of the adjustable standoff coupled to the bottom side of the plurality of sides, and a second end of the adjustable standoff coupled to the electronic circuit board located above the bottom side, wherein the adjustable standoff creates a vertical distance between the bottom side of the thermal chamber and the electronic circuit board, wherein the adjustable standoff is positioned perpendicular to the bottom side of the thermal chamber.”


With respect to claim 4, the prior art fails to teach in combination with the rest of the limitations in the claim: “the electronic circuit board comprising four sides, a top surface, and a bottom surface that are contained within the enclosed chamber of the thermal chamber in the closed position;
a first electrical connector coupled to the electronic circuit board, the first electrical connector configured to couple the electronic system with the electronic circuit board; and 
a second electrical connector coupled to the electronic circuit board, the second electrical connector configured to couple the electronic system to an external electronic system that is external to the thermal chamber.”

With respect to claim 13, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the port of the thermal chamber device comprises opposing sides, the thermal chamber device further comprising:
a first securing feature located adjacent to a first side of the opposing sides of the port; and
a second securing feature located adjacent to a second side of the opposing sides of the port, wherein the first securing feature and the second securing feature to allow the temperature control component to be secured to the top side of the thermal chamber device and align the temperature control component to couple to the two or more electronic devices of the plurality of electronic devices of the electronic system.”


 With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim:  “one or more adjustable standoffs, wherein an adjustable standoff of the one or more adjustable standoffs comprises a first end coupled to the bottom side of the plurality of sides, and a second end coupled to the electronic circuit board located above the bottom side, wherein the adjustable standoff creates a vertical distance between the bottom side of the thermal chamber device and the electronic circuit board, wherein the adjustable standoff is positioned perpendicular to the bottom side of the thermal chamber device.”


With respect to claim 18, the prior art fails to teach in combination with the rest of the limitations in the claim: “an additional electronic system coupled to the electronic circuit board, the additional electronic system comprising an additional plurality of electronic devices; and
an additional temperature control component coupled to at least two electronic devices of the plurality of electronic devices of the additional electronic system, the additional temperature control component to transfer thermal energy to and from the at least two electronic devices of the additional plurality of electronic devices, wherein a bottom part of the additional temperature control component extends through the top side of the thermal chamber device to an additional location within the enclosed chamber and couples to additional packages of the at least two electronic devices, and wherein a temperature of the bottom part of the temperature control component and the bottom part of the additional temperature control component are independently controlled within a temperature range.”

With respect to claim 20, the prior art fails to teach in combination with the rest of the limitations in the claim: “one or more adjustable standoffs, wherein an adjustable standoff of the one or more adjustable standoffs comprises a first end of the adjustable standoff coupled to the bottom side of the plurality of sides, and a second end of the adjustable standoff coupled to an electronic circuit board located above the bottom side, wherein the adjustable standoff creates a vertical distance between the bottom side of the thermal chamber and the electronic circuit board, wherein the adjustable standoff is positioned perpendicular to the bottom side of the thermal chamber.” 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7, 9-12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blandin (U.S. Patent No. 4,782,291).


With respect to claim 1, Blandin discloses a thermal chamber (see Fig. 4 showing an isothermal chamber 60) comprising:
(see isothermal chamber 60 shown in Fig. 4 having a back side), the back side orientated parallel to a horizontal axis (see isothermal chamber 60 having a top side);
a front side of the plurality of sides (see front loading door on front side shown in Fig. 4), the front side orientated parallel to the horizontal axis (see front loading door on front side shown in Fig. 4);
a first end of the plurality of sides (see first end on the left of the chamber with the hinges 79 shown in Fig. 4), the first end orientated perpendicular to horizontal axis (see first end on the left of the chamber with the hinges 79 shown in Fig. 4);
a second end of the plurality of sides (see second side 81 on right side of chamber 81 shown in Fig. 4), the second end orientated perpendicular to the horizontal axis in a closed position (col. 9, lines 9-14);
a bottom side of the plurality of sides (see isothermal chamber 60 shown in Fig. 4 having a bottom side), a back side (see isothermal chamber 60 shown in Fig. 4 having a back side), the bottom side orientated perpendicular to the back side, the front side, the first end, and the second end in the closed position, wherein an electronic circuit board is adjustably mounted to the bottom side and positioned above the bottom side of the thermal chamber (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down); and
a top side of the plurality of sides, the top side orientated parallel to the bottom side and oriented perpendicular to the back side, the front side, the first end, and the second end in the closed position, where in the closed position the plurality of sides form an enclosed chamber (see isothermal chamber 60 having a top side), a bottom side (see isothermal chamber 60 shown in Fig. 4 having a bottom side), and wherein the top side comprises one or more ports orientated along the horizontal (thermocouples 96 located at various points within the chamber which are coupled via lines 97 to a refrigeration control 144 of Fig. 3; col. 9, lines 45-54), wherein each of the one or more ports is configured to receive a temperature control component that transfers thermal energy locally to and from a plurality of electronic devices of an electronic system that is coupled to and positioned above the electronic circuit board (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down).



With respect to claim 7, Blandin discloses the thermal chamber of claim 1, further comprising:
a gas port located at one of the plurality of sides, the gas port connecting an outer surface of the thermal chamber to the enclosed chamber (col. 4, lines 15-27); and
a gas fitting comprising a first end and a second end, wherein the first end of the gas fitting is fitted within the gas port (col. 5, lines 5-23).


With respect to claim 9, Blandin discloses the thermal chamber of claim 1, further comprising:
a hinge coupled to two sides of the plurality of sides (see multiple hinges 79 coupled to the left side of the chamber and latch mechanism 81 connected to right side of chamber shown in Fig. 4), wherein the hinge is configured to transition the thermal chamber between an open position and the closed position (see hinge 79 coupled to the left side of the chamber to latch to mechanisms 81 shown in Fig. 4), wherein the hinge is further configured to rotate the top side of the plurality of sides about an axis of rotation that is parallel to or perpendicular to the horizontal axis (col. 9, lines 9-14).

With respect to claim 10, Blandin discloses a system to test a plurality of electronic devices of an electronic system under a variety of thermal conditions (see Fig. 4 showing an isothermal chamber 60), the system comprising:
an electronic circuit board (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down), wherein the electronic system is coupled to the electronic circuit board, the electronic system comprising the plurality of electronic devices (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down);
a temperature control component to couple to two or more electronic devices of the plurality of electronic devices of the electronic system and to locally transfer thermal energy to and from the two or more electronic devices of the plurality of electronic devices of the electronic system (col. 11, lines 24-41); and
a thermal chamber device comprising a plurality of sides that in a closed position form an enclosed chamber (see Fig. 4 showing an isothermal chamber 60), wherein the electronic circuit board and the electronic system are enclosed within the enclosed chamber (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down), wherein a bottom part of the temperature control component extends through a 
(col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down), and wherein a top part of the temperature control component extends above the top side of the thermal chamber device (col. 11, lines 24-41).

With respect to claim 11, Blandin discloses the system of claim 10, wherein the thermal chamber (see Fig. 4 showing an isothermal chamber 60) device further comprises:
a back side of the plurality of sides (see isothermal chamber 60 shown in Fig. 4 having a back side), the back side orientated parallel to a horizontal axis (see isothermal chamber 60 having a top side);
a front side of the plurality of sides (see front loading door on front side shown in Fig. 4), the front side orientated parallel to the horizontal axis (see front loading door on front side shown in Fig. 4);
a first end of the plurality of sides (see first end on the left of the chamber with the hinges 79 shown in Fig. 4), the first end orientated perpendicular to horizontal axis (see first end on the left of the chamber with the hinges 79 shown in Fig. 4);
a second end of the plurality of sides(see second side 81 on right side of chamber 81 shown in Fig. 4), the second end orientated perpendicular to the horizontal axis in the closed position (col. 9, lines 9-14);
a bottom side of the plurality of sides (see isothermal chamber 60 shown in Fig. 4 having a bottom side), the bottom side orientated perpendicular to the back side (see isothermal chamber 60 shown in Fig. 4 having a back side), the front side, the first end, and the second end in the closed (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down);
the top side of the plurality of sides, the top side orientated parallel to the bottom side and oriented perpendicular to and coupled to the back side, the front side, the first end, and the second end in the closed position, wherein in the closed position the plurality of sides form the enclosed chamber (see isothermal chamber 60 having a top side), and wherein the top side comprises a port comprising a top side open area that exposes the enclosed chamber (thermocouples 96 located at various points within the chamber which are coupled via lines 97 to a refrigeration control 144 of Fig. 3; col. 9, lines 45-54), wherein the port is configured to receive the temperature control component that transfers the thermal energy locally to and from the two or more electronic devices of the plurality of electronic devices of the electronic system (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down).

With respect to claim 12, Blandin discloses the system of claim 10, wherein the temperature control component is configured to transfer the thermal energy locally to and from the two or more electronic devices of the plurality of electronic devices of the electronic system (col. 6, lines 45-59) and concurrently not transfer the thermal energy to and from at least one electronic device of the plurality of electronic devices (col. 6, lines 45-59).


With respect to claim 15, Blandin discloses the system of claim 10, further comprising: 
(col. 4, lines 15-27); and
a gas source coupled to the thermal chamber device via the gas port (col. 5, lines 5-23), the gas source comprising one of oil-free air or nitrogen, wherein an application of the gas source to the thermal chamber device to create a positive pressure environment within the enclosed chamber of the thermal chamber device (col. 5, lines 5-23).



With respect to claim 19, Blandin discloses a thermal chamber (see Fig. 4 showing an isothermal chamber 60) comprising:
a plurality of sides comprising a top side (see isothermal chamber 60 having a top side), a bottom side (see isothermal chamber 60 shown in Fig. 4 having a bottom side), a back side (see isothermal chamber 60 shown in Fig. 4 having a back side), a front side (see front loading door on front side shown in Fig. 4), a first end (see first end on the left of the chamber with the hinges 79 shown in Fig. 4), and a second end (see second side 81 on right side of chamber 81 shown in Fig. 4); and
a hinge coupled to one or more of the plurality of sides (see hinge 79 coupled to the left side of the chamber to latch to mechanisms 81 shown in Fig. 4), wherein the hinge is configured to transition the thermal chamber between a closed position and an open position (col. 9, lines 9-14), wherein to transition the thermal chamber between the closed position and the open position the top side of the plurality of sides rotates about an axis of rotation via the hinge (col. 9, lines 9-14; see hinge 79 coupled to the left side of the chamber to latch to mechanism 81 to open and close the chamber), wherein in the closed position the plurality of sides form an enclosed chamber (when the chamber is closed with the hinge latching to the latching mechanisms 81 forms a closed chamber which incorporates the electronic circuit), wherein the top side comprises a port that exposes the enclosed chamber within the thermal chamber (thermocouples 96 located at various points within the chamber which are coupled via lines 97 to a refrigeration control 144 of Fig. 3; col. 9, lines 45-54), wherein each of the port is configured to receive a temperature control  component that transfers thermal energy locally to and from a plurality of electronic devices of an electronic system within the enclosed chamber (col. 11, lines 24-41; the refrigeration unit control is provided to receive signals from the thermocouples located throughout the isothermal chamber such that, should any conditions change after the initial cool down).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blandin (U.S. Patent No. 4,782,291) in view of Huddart et al. (U.S. Publication No. 2006/0113690 A1).




Blandin does not disclose further comprising:
a humidity sensor located within the chamber, the humidity sensor to sense a humidity within the enclosed chamber.
  Huddart et al. discloses a humidity sensor located within the chamber, the humidity sensor to sense a humidity within the enclosed chamber (see humidity sensor 16 shown inside chamber 4 Fig. 1).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blandin to include a humidity sensor located within the chamber, the humidity sensor to sense a humidity within the enclosed chamber as taught by Huddart et al. to predictably be able to maintain and detect the humidity within the chamber for proper operation of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866